                3:17-cv-03251-SEM-EIL # 75   Page 1 of 51
                                                                                   E-FILED
                                                   Friday, 11 December, 2020 06:10:40 PM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                      URBANA DIVISION

NICHOLAS LESKOVISEK,                  )
by his next friend, LORI STANLEY, and )
CHAD UNDERWOOD,                       )
by his next friend, KIM UNDERWOOD, )
                                      )
                Plaintiffs,           )
     v.                               ) Case No. 17-cv-3251
                                      )
ILLINOIS DEPARTMENT OF                )
TRANSPORTATION and ILLINOIS           )
DEPARTMENT OF CENTRAL                 )
MANAGEMENT SERVICES,                  )
                                      )
                Defendants.           )

                              OPINION

     On January 29, 2018, Plaintiffs Nicholas Leskovisek and Chad

Underwood (Nick and Chad) filed their First Amended Complaint

(d/e 14) against Defendants, Illinois Department of Transportation

(IDOT) and Illinois Department of Central Management Services

(CMS). On April 28, 2020, Plaintiffs filed a Motion for Partial

Summary Judgment (d/e 48), and Defendants filed a Motion for

Summary Judgement (d/e 54).

     For the reasons that follow, Plaintiffs= Motion (d/e 48) is

DENIED, and Defendants= Motion (d/e 54) is GRANTED in part and



                            Page 1 of 51
                 3:17-cv-03251-SEM-EIL # 75   Page 2 of 51




DENIED in part.    Defendants’ Motion is DENIED as to Counts I, II,

IV, and V.   Defendants’ Motion is GRANTED in part and DENIED

in part as to Count III.

                                 I.   FACTS

     The facts are taken from the parties= statements of Undisputed

Material Facts and Additional Material Facts and from the

documents submitted by the parties.       The Court has only included

facts which are material to the issues raised and adequately

supported by evidence in the record.

A. Background on Plaintiffs, Nick Leskovisek and Chad
Underwood

     Nick Leskovisek and Chad Underwood are adults with Autism

Spectrum Disorder (ASD) who participated in the Student

Professionals with Disabilities (SPWD) program.

     Nick is non-verbal and has significant deficits in expressive

language.    His primary form of communication is vocalization –

such as soft sounds that are not words – and gestures – such as

pointing or giving high fives.    He is largely unable to engage in

written communication.     He can write or use a communication

board, but only for simple requests, such as a grocery list.



                             Page 2 of 51
                  3:17-cv-03251-SEM-EIL # 75   Page 3 of 51




     Nick has substantial deficits in executive functioning.

Executive functioning relates to the set of mental skills that include

working memory, flexible thinking and self-control, and skills used

to learn, focus, handle emotions, and make decisions.         These

deficits impair Nick’s ability to plan, stay organized, and make

decisions.

     Chad is verbal, but his expressive language skills are

significantly limited.   While he is able to say words, he is unable to

have a conversation or put those words together into a cohesive

sentence.    He has echolalic tendencies, where, instead of

answering a question, he repeats the last part of the question

asked.   He is unable to answer complex questions either by

speaking or by writing, and he has substantial deficits in executive

functioning that impair his ability to plan, stay organized, and

make decisions.

B.   Plaintiffs’ Participation in the SPWD Program

     The SPWD program was administered by IDOT in collaboration

with School District 186 and United Cerebral Palsy Land of Lincoln.




                              Page 3 of 51
                  3:17-cv-03251-SEM-EIL # 75   Page 4 of 51




The program was intended to provide job training and employment

experience to individuals with disabilities, with the goal of

enabling them to obtain permanent, competitive employment.

      Under the program, IDOT would hire up to 10 students with

disabilities into paid temporary positions for six-month sessions.

Prior to 2014, participants in the program were supposed to be

eligible to work only a total of three six-month cycles for a

maximum of eighteen months.        However, some participants stayed

longer than eighteen months.      After 2014, the time limit of eighteen

months was changed “to unlimited or as long as it takes,” but with

the program still “intended as developmental and transitional rather

than as permanent employment.”        See Harmening Email, d/e 61-

17.   SPWD program participants were listed as holding Technical

Trainee (“Tech Trainee”) positions.

      Through the SPWD program, Nick and Chad were assigned to

work in IDOT’s Traffic Safety Division, Statistical Coding Unit

(“Stats Unit”).   They were placed in the Stats Unit based on their

data entry skills.   Nick entered the SPWD program in 2008, and he

began working in the Stats Unit in early 2011.        Chad entered the

                              Page 4 of 51
                  3:17-cv-03251-SEM-EIL # 75   Page 5 of 51




SPWD program in 2011, and he began working in the Stats Unit in

August 2013.      Nick and Chad earned $11.10 per hour.       They did

not receive benefits, such as insurance or paid leave time.     Their

Tech Trainee positions were continually renewed until IDOT ended

the SPWD program effective December 31, 2015.

     Nick and Chad had a full-time job coach who observed them

working.   From approximately September 2014 until December

2015, Christina Benton was their job coach, employed by United

Cerebral Palsy.    She described her role as training, supporting, and

monitoring Plaintiffs, not doing their work.      She provided them

with interpretation or direction, periodically checking their work for

accuracy and guiding them by correcting mistakes, which Benton

said did not happen often.

     Defendants dispute the role of the job coach, pointing to

testimony from Jessica Keldermans.        Keldermans was the Bureau

Chief of the Traffic Safety Division, and she oversaw the Stats Unit.

She testified that, to prevent Nick from “pushing through” cases

with errors in entry submissions, a job coach sat next to Nick

“watching him” and “checking everything” before “then pushing . . .

                              Page 5 of 51
                  3:17-cv-03251-SEM-EIL # 75   Page 6 of 51




the button to . . . push the [data entry] case though.”        See

Keldermans Deposition, d/e 52-13, p. 131-32, 215.             She stated

that Nick and Chad would “get a little upset when [the job coach]

wasn=t there,” resulting in noise disturbances, and that “[w]ithout [a

job coach] they can get very agitated.”    Id. at 131, 215-16.

      Keldermans filled out a Social Security Administration form

about Plaintiffs’ abilities to successfully complete all of their Tech

Trainee duties “without special assistance” and in “the same

amount of time as employees in similar position[s].”          Id. at 148.

She testified that she thought Nick and Chad “did a great job.”             Id.

at 175.

C. Plaintiffs Seek Permanent Employment in the Stats Unit

      The Stats Unit was responsible for entering data from vehicle

crash reports submitted by law enforcement agencies across

Illinois.   While Nick and Chad held temporary Tech Trainee

positions through the SPWD program, they expressed a desire to be

considered for permanent positions doing data entry at IDOT.




                              Page 6 of 51
                 3:17-cv-03251-SEM-EIL # 75   Page 7 of 51




     1.   Job Classifications and Descriptions

     Employment with the State of Illinois is, with some exceptions

not applicable here, governed by the Personnel Code, 20 Ill. Comp.

Stat. 415/1 et seq.   Positions within State employment are grouped

into job title classifications which apply to all State agencies that

fall within CMS=s personnel administration.       Two of the different

job title classifications are Office Associate and Office Assistant.     In

2014 and 2015, there were over 1500 employees across the various

State agencies within the classification of Office Associate, and

about 800 employees within the classification of Office Assistant.

     Both of the Office Associate and Office Assistant job

classifications are covered by a collective bargaining agreement

(“CBA”) with the American Federation of State, County and

Municipal Employees (“AFSCME”).        The CBA does not cover

temporary employees.

     The permanent positions in the Stats Unit are civil service

positions subject to an “open competitive exam” including a

computer-based “automated test” and a structured “Rutan”

interview.

                             Page 7 of 51
                   3:17-cv-03251-SEM-EIL # 75   Page 8 of 51




     Through Equip for Equality attorney Barry Lowy, Nick and

Chad contacted AFSCME, corresponding with Frank Prochaska,

Staff Representative for AFSCME Council 31.           AFSCME agreed to

waive its posting and bidding rights, to enable Nick and Chad to

work with a job coach in a position comparable to what would be an

Office Associate classification without a job coach, but only if the

position were classified at the lower level of Office Assistant.    At the

time, the Stats Unit=s data entry positions were all Office Associate

positions, not Office Assistant positions.      Effective July 1, 2014,

the monthly starting salary for the position of Office Assistant was

$2,782, and the monthly starting salary for the position of Office

Associate at IDOT was $2,935.

     IDOT had about ten to fifteen permanent employees whose

jobs included data entry functions similar to the data entry

functions of the Tech Trainees.      Those permanent employees held

the title of Office Associate, and those Office Associates also

performed other functions including location entry, main entry, and

data correction.

     The Office Associate job description read, in part:

                               Page 8 of 51
                3:17-cv-03251-SEM-EIL # 75   Page 9 of 51




     [P]rovides complex technical support in the
     establishment, maintenance and application of the
     Illinois Traffic Records System and the Fatal Accident
     Reporting System (FARS). Evaluates police reports and
     motor vehicle crash data to determine conformance to
     standards set by the Committee on Uniform Definitions
     of Motor Vehicle Accidents. Evaluates police reports and
     fatal crash documents of all traffic crash cases to
     determine a variety of crash date and location features
     and to ascertain the integrity of data compiled for the
     Traffic Records System and the Fatal Accident Reporting
     System. The accurate interpretation and application of
     crash data is essential in promoting and implementing
     traffic safety programs, traffic safety legislation and
     highway improvement programs. Perform duties
     primarily independently, referring only sensitive
     problems and situations to the supervisor for resolution.
     Operates the Crash Information System (CIS) terminal to
     access Imaging System and the Locator Tool within CIS
     in the performance of duties.

See d/e 52-46, p. 3.

     Keldermans testified that there was a hiring freeze starting in

2014.   After May 2014, IDOT could not hire any AFSCME

employees until April 2018Ceven though Keldermans wanted to hire

more employees.   Keldermans thought the hiring freeze ended in

2016, but she was still told she could not hire until a bureau

reorganization was done.   Keldermans had an email exchange

about posting positions at some point in 2015, but IDOT was

unable to post them, and the positions were never filled.   To get
                            Page 9 of 51
                3:17-cv-03251-SEM-EIL # 75   Page 10 of 51




work done while unable to hire permanent employees, IDOT

employed temporary employees through a temporary employment

agency.

     2.   Testing and Interview Requirements

     Applicants seeking employment in Office Assistant or Office

Associate positions must receive a passing letter grade of A, B, or C

on the open competitive exam to be placed on a list for the job

classification under which a specific job vacancy is grouped.      When

a State agency seeks applicants for a vacant position, the agency

requests the candidate list for the relevant job classification.   The

agency selects applicants from the list, first those who received an

A, then B, then C, then the agency interviews applicants and ranks

them based on predetermined uniform criteria.        The exam is

periodically reconfigured with input from agencies.

     The automated test for the position of Office Associate has a

total of sixty multiple choice questions, plus an additional

skills-based test depending on the option level.




                            Page 10 of 51
                 3:17-cv-03251-SEM-EIL # 75   Page 11 of 51




     Due to Nick’s and Chad’s disabilities, neither could sit down

for a test, read examination questions, or provide answers in

response to written questions.

     The Rutan structured interview process is named for the U.S.

Supreme Court case, Rutan v. Republican Party of Illinois, 497 U.S.

62 (1990), which held that hiring, promotion, transfer, and recall of

employees may not be based on party affiliation or support and,

instead, must be based on the merits and qualifications of

candidates.

     CMS sets the parameters for the Rutan interview process.

CMS then trains and certifies employees of other state agencies on

the Rutan interview process.     The hiring agency develops the

specific questions and scoring within the CMS parameters.       The

Rutan interview is scored based on applicant responses.

     Due to their significant limitations in expressive language,

Nick and Chad cannot meaningfully participate in the Rutan

structured interview process.    Nick would not be able to respond

verbally.   Chad’s verbal abilities are such that he would only be

able to respond with a one-word answer, likely repeating the last

                            Page 11 of 51
                 3:17-cv-03251-SEM-EIL # 75   Page 12 of 51




word he heard.       Nick and Chad can comprehend and process

simple questions, comments, and commands.            They cannot

comprehend complex questions, including questions that have been

asked in prior Rutan structured interviews.       They can sit quietly

while working on their computers, but they would be unable to sit

quietly and listen to questions for an extended period of time in an

interview setting.

     3.   Plaintiffs Requested Accommodations

     On June 11, 2014, through Equip for Equality attorney Barry

Lowy, Nick and Chad requested accommodations and modifications

to the testing and interview process.    Lowy communicated with

Michael Forti, IDOT’s Chief Counsel.     Lowy told IDOT that Nick and

Chad were incapable of passing the entrance exam or interviewing,

due to their autism.     Lowy’s letters to Forti requested that IDOT

“waive” the testing and interview requirements as a reasonable

accommodation because the requirements as applied to Nick and

Chad were not job-related and consistent with business necessity

where Nick and Chad had already demonstrated their ability to

perform the essential job functions.    Lowy=s letters stated that Nick

                             Page 12 of 51
                3:17-cv-03251-SEM-EIL # 75   Page 13 of 51




and Chad “desire[d] to be promoted into a bargaining unit full-time

position doing the tasks of data entry[.]” See Lowy Letters, d/e 52-

28.

      Regarding the AFSCME situation, Lowy stated that AFSCME

initially “would not agree to waive its posting and bidding rights”

but “upon learning that [Nick and Chad were] supported by a job

coach, [AFSCME] agreed to waive its posting and bidding rights if

the position into which Nick [and Chad] would be promoted would

be classified as an Office Assistant position which is one grade

lower than the Office Associate Option II position.”         See d/e 52-28.

      The letter Lowy sent to Forti about Nick continued:

      In light of AFSCME=s accommodation of Nick to waive
      posting and bidding rights, I am requesting as an
      accommodation, pursuant to the ADA, that IDOT
      promote Nick into an Office Assistant position performing
      the same tasks and duties he currently performs in his
      Tech-Trainee position. In addition, I am requesting,
      pursuant to the ADA, that the requirement of
      interviewing and testing be waived in order for Nick to be
      promoted into the position and that IDOT take the
      appropriate steps with CMS to establish this
      accommodation.

Id.




                           Page 13 of 51
                    3:17-cv-03251-SEM-EIL # 75   Page 14 of 51




     Lowy=s letter about Chad also contained that language.             In his

deposition, Lowy stated that his letters used the term “promotion”

because Nick and Chad were not in the union, and “[i]t would have

been an increase in pay and an increase in benefits.” See Lowy

Deposition, d/e 52-14, p. 38.

     Forti responded that the “request to IDOT to promote Chad

and Nick is premature” because CMS’s and AFSCME’s agreement

were “necessary predicate events to IDOT=s ability to place Chad

and Nick in Office Assistant positions” and CMS had not yet agreed

to waive the testing and interview requirements.           See Forti Letter,

d/e 52-29.    He wrote, “If CMS is willing to waive the testing and

interviewing requirements and AFSCME stands by its agreement to

waive posting for Chad and Nick to fill an Office Assistant position,

then IDOT can begin the process to place Chad and Nick in those

positions.”   Id.

     On August 28, 2014, after being informed by Forti that CMS

administers the testing and interview requirements, Lowy contacted

CMS, through Colleen Alderman, CMS=s head of labor relation, with

much the same information he had sent to Forti.             Lowy=s letters to

                               Page 14 of 51
                3:17-cv-03251-SEM-EIL # 75   Page 15 of 51




CMS stated that Nick and Chad were “currently receiving the

reasonable accommodation of a job coach” and mentioned that

AFSCME had asked about reclassifying the positions to an Office

Assistant level because Nick and Chad performed their duties “with

an accommodation” consisting of “the support of [a] job coach.”

See Accommodation Request, d/e 52-30.         Lowy asked CMS to

“waive the testing and interviewing requirements and allow IDOT to

place” them “into a permanent full-time position.”       Id.

     In October of 2014, CMS Deputy General Counsel Jeffrey

Shuck emailed Lowy, stating that CMS was in the process of

researching the feasibility of bypassing the test and interview

generally required for Rutan-covered, Personnel Code-covered

vacancies.

     On December 10, 2014, Lowy asked Shuck for a date by which

CMS would respond.

     On December 19, 2014, Shuck emailed Lowy asking for more

information.   That same day, Lowy provided Nick’s and Chad’s job

evaluations and performance studies, which described the role of

the job coaches as “Basically, the coach sits behind Nick and Chad

                           Page 15 of 51
                 3:17-cv-03251-SEM-EIL # 75   Page 16 of 51




and watches them work then from time to time spot checks their

work for accuracy and has them correct any mistakes.”

     IDOT has a reasonable accommodation policy that outlines a

time frame within which IDOT must respond to requests for

accommodation.     Shuck testified that in reviewing a request for

reasonable accommodations, if there was a request that was not

reasonable, CMS would generally try to figure out what prompted

the request, to be able to discuss what might be offered as an

alternative.   However, after Lowy sent CMS the information CMS

had requested about Plaintiffs on December 19, 2014, CMS did not

respond to Lowy.

     Having ceased responding to Lowy in December 2014, CMS

did not propose alternative accommodation ideas at any time.     The

State has an alternative application process for individuals with

disabilities, but CMS never proposed that process be used to

provide any accommodations to Plaintiffs, and Plaintiffs did not use

the alternative process.




                            Page 16 of 51
                 3:17-cv-03251-SEM-EIL # 75   Page 17 of 51




D. Plaintiffs Complained to the EEOC, and the SPWD Program
Ended.

     On June 15, 2015, Plaintiffs filed charges of discrimination

with the EEOC.

     On July 8, 2015, IDOT Chief Counsel Philip Kaufmann,

William Barnes, and Special Assistant to the Chief Counsel Bruce

Harmening discussed the termination of the SPWD program via

email.   They discussed Plaintiffs’ EEOC complaints in the same

email chain that day.

     On July 16, 2015, Harmening and other IDOT employees met

with School District representatives.    They discussed terminating

the SPWD program.       In response to a request to admit, IDOT

denied that it had decided to terminate the program in July 2015.

     On September 2, 2015, IDOT sent a letter to the School

District formally terminating the program, effective December 31,

2015.    IDOT did not notify Plaintiffs that IDOT was terminating the

program until December 2015.

     In a December 18, 2015 email, Harmening wrote that he

thought that IDOT terminated the SPWD program “for a number of

reasons; IDOT was not the proper agency for such a program,
                            Page 17 of 51
                3:17-cv-03251-SEM-EIL # 75   Page 18 of 51




several problems with the participant selection process, allowing

several of the participants to stay for years, Dave [Dailey] using

participants as his personal assistants, threatened lawsuits and

EEO complaints over ADA and labor issues.” See Harmening

Emails, d/e 61-11.   He added, “Publicly I would say that: a review

of the program upon Dave[] [Dailey’s] retirement concluded that

IDOT was not properly equipped and did not have the properly

experienced and trained staff to administer the program.”     Id.

     In an April 2017 email, Harmening stated that he was not

aware of any “official reason” why the program ended, but he

“believe[d] it was terminated for a variety of reasons,” which he

listed as:

     1) Dave Dail[e]y retired
     2) There was no approved job description for his
     replacement
     3) [IDOT’s] compliance with Rutan rules was questionable
     and under investigation by the OEIG
     4) [IDOT’s] compliance with the AFSCME CBA was
     questionable (the 2 gentlemen in question were doing
     AFSCME work)
     5) The total cost of the program had more than doubled
     over the years to several hundred thousand dollars

See April 2017 Emails, d/e 61-10.



                           Page 18 of 51
                3:17-cv-03251-SEM-EIL # 75   Page 19 of 51




     Dailey was IDOT=s ADA coordinator.        Before he retired, IDOT

and the School District were working on contracting out the

Program Manager role through the School District.

     CMS Director of Governmental Affairs, Wendy Butler, wrote in

a December 2015 email that the program was “not being ended due

to budget issues.”   See Wendy Butler Email, d/e 61-8.

     In the nine years the SPWD program existed, AFSCME did not

file any grievances about the SPWD program or express a desire to

see the SPWD program eliminated.      The document governing the

SPWD program briefly set forth a selection process.

                       II.   LEGAL STANDARD

     Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.”    Fed. R. Civ. P. 56(a);

see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).     In

ruling on a motion for summary judgment, a district court “has one

task and one task only: to decide, based on the evidence of record,

whether there is any material dispute of fact that requires a trial.”

Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 920 (7th Cir. 1994).

                             Page 19 of 51
                 3:17-cv-03251-SEM-EIL # 75   Page 20 of 51




“[T]he district court=s function is not to weigh the evidence and

determine the truth of the matter, but to determine whether there is

a genuine issue for trial.”   Winters v. Fru-Con, Inc., 498 F.3d 734,

744 (7th Cir. 2007).

     In making this determination, the Court must construe the

evidence in the light most favorable to the nonmoving party and

draw all reasonable inferences in favor of that party. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Singer v. Raemisch,

593 F.3d 529, 533 (7th Cir. 2010).     However, a court=s favor toward

the nonmoving party does not extend to drawing “[i]nferences that

are supported by only speculation or conjecture.”        Singer, 593 F.3d

at 533, quoting Fischer v. Avanade, Inc., 519 F.3d 393, 401 (7th Cir.

2008).

     “The mere existence of an alleged factual dispute will not

defeat a summary judgment motion; instead, the nonmovant must

present definite, competent evidence in rebuttal.” Butts v. Aurora

Health Care, Inc., 387 F.3d 921, 924 (7th Cir. 2004).         Summary

judgment “is the ‘put up or shut up’ moment in a lawsuit, when a

party must show what evidence it has that would convince a trier of

                              Page 20 of 51
                 3:17-cv-03251-SEM-EIL # 75   Page 21 of 51




fact to accept its version of events.” Koszola v. Bd. of Educ. of City of

Chicago, 385 F.3d 1104, 1111 (7th Cir. 2004), quoting Johnson v.

Cambridge Indus., Inc., 325 F.3d 892, 901 (7th Cir. 2003).

Specifically, to survive summary judgment, “the nonmoving party

must make a sufficient showing of evidence for each essential

element of its case on which it bears the burden at trial.”

Kampmier v. Emeritus Corp., 472 F.3d 930, 936 (7th Cir. 2007),

citing Celotex Corp., 477 U.S. at 322-23.

     When cross motions for summary judgment have been filed,

this court must review the record construing all inferences in favor

of the party against whom the motion under consideration is made.

See BASF AG v. Great Am. Assur. Co., 522 F.3d 813, 818 (7th Cir.

2008).

                             III. ANALYSIS

     In Plaintiffs’ Amended Complaint (d/e 14), Plaintiffs bring five

claims.   Four claims allege a violation of Title I of the Americans

with Disabilities Act (ADA): (1) failure to accommodate (Count I); (2)

failure to hire (Count II); (3) maintaining qualification standards

that screen out people with disabilities (Count III); and (4)

                            Page 21 of 51
                 3:17-cv-03251-SEM-EIL # 75   Page 22 of 51




participating in an arrangement that has the effect of discriminating

against a qualified applicant (Count IV).     In the fifth claim, against

IDOT only, Plaintiffs allege retaliation in violation of Title V of the

ADA (Count V).

     Plaintiffs move for summary judgment on Counts I and III.

Defendants move for summary judgment on all five counts.

A. Defendants’ Motion for Summary Judgment Is Denied as to
Plaintiffs’ Count I, Failure to Accommodate.

     In Count I, Plaintiffs allege that Defendants failed to provide

them with a reasonable accommodation for the job application

process.   Plaintiffs and Defendants both seek summary judgment

in their favor on this claim.

     The ADA states: “No covered entity shall discriminate against a

qualified individual on the basis of disability in regard to job

application procedures, the hiring, advancement, or discharge of

employees, employee compensation, job training, and other terms,

conditions, and privileges of employment.” 42 U.S.C. ' 12112(a)

(emphasis added).     The statute clearly prohibits disability

discrimination in the job application process.



                             Page 22 of 51
                  3:17-cv-03251-SEM-EIL # 75    Page 23 of 51




      To establish a failure to accommodate claim, Plaintiffs must

show that: (1) they are qualified and have a disability; (2)

Defendants were aware of their disability; and (3) Defendants failed

to accommodate their disability. See Rowlands v. United Parcel

Service - Fort Wayne, 901 F.3d 792, 798 (7th Cir. 2018).

      Plaintiffs argue that the material, undisputed facts show that

all three of those elements are met.

      Defendants do not dispute that Plaintiffs have a disability, of

which Defendants were aware.          Defendants argue that Plaintiffs are

not “qualified individuals” under the ADA, and that Defendants did

not fail to accommodate Plaintiffs= disabilities.1

     1. A Reasonable Jury Could Find Plaintiffs as Qualified
Individuals.

      Under the ADA, a “qualified individual” is “an individual who,

with or without reasonable accommodation, can perform the

essential functions of the employment position that such individual

holds or desires.”    42 U.S.C. ' 12111(8).       Defendants argue that


1Defendants also argue that the affirmative defenses of undue hardship and
business necessity apply. However, the Court previously ruled that
Defendants failed to properly raise those affirmative defenses. See October 14,
2020 Order (d/e 74).

                               Page 23 of 51
                  3:17-cv-03251-SEM-EIL # 75   Page 24 of 51




Plaintiffs are not “qualified individuals” because they cannot

perform the essential functions of the Office Associate position.

     “[T]he essential functions are the ‘fundamental job duties’ of a

position, rather than the position=s ‘marginal functions[.]’”

Dunderdale v. United Airlines, Inc., 807 F.3d 849, 853-54 (7th Cir.

2015), quoting 29 C.F.R. ' 1630.2(n).      To determine what

constitutes an essential function of a position, “consideration shall

be given to the employer=s judgment as to what functions of a job

are essential, and if an employer has prepared a written description

before advertising or interviewing applicants for the job, this

description shall be considered evidence of the essential functions

of the job.”   42 U.S.C. ' 12111(8).

     Other evidence of whether a particular function is essential

includes:

     (iii) The amount of time spent on the job performing the
     function;
     (iv) The consequences of not requiring the incumbent to
     perform the function;
     (v) The terms of a collective bargaining agreement;
     (vi) The work experience of past incumbents in the job;
     and/or
     (vii) The current work experience of incumbents in
     similar jobs.

                             Page 24 of 51
                3:17-cv-03251-SEM-EIL # 75   Page 25 of 51




29 C.F.R. ' 1630.2(n)(3).

     Defendants claim that Plaintiffs are not qualified individuals

because (1) Plaintiffs cannot perform the essential function of

keying in correct data, as “their job coaches must check their work

for accuracy at all times,” and Chad could not work at IDOT

without a job coach; (2) Plaintiffs do not know whether they can

calculate collision locations; (3) Plaintiffs can perform some data

entry tasks, but not other essential job functions listed in the Office

Associate job description.

     The Court finds a triable issue of fact as to whether Plaintiffs

were “qualified individuals” under the ADA.      Defendants’

arguments rely on disputed material facts, including the role of the

job coach and what job functions are essential.

     The role of the job coach is disputed.     While IDOT required

Plaintiffs to have a job coach, they shared one.     The job coach

testified that Plaintiffs did not make mistakes very often and that

she did not do their jobs for them, periodically spot checking their

work.   On the other hand, the Bureau Chief of the Traffic Safety

Division testified that a job coach sat next to Nick Awatching him@

                             Page 25 of 51
                3:17-cv-03251-SEM-EIL # 75   Page 26 of 51




and “checking everything” before submitting data entries in order to

prevent Nick from “pushing through” cases with errors in entry

submissions.    She stated that Plaintiffs got agitated, resulting in

noise disturbances, if a job coach was not there.

     What tasks were “essential” is also disputed.       Plaintiffs could

perform some data entry tasks.     While the Office Associate job

description listed other tasks, and it is unknown whether Plaintiffs

could do location entry, many factors must be considered in

determining whether location entry or the other tasks are essential.

This is another disputed area, and the parties have both presented

sufficient evidence that a jury could find in their favors as to

whether a potential job involved essential tasks other than data

entry and whether Plaintiffs would be able to do those tasks.

     Because an element of Plaintiffs’ claim in Count ICwhether

Plaintiffs were “qualified individuals”Chinges on material facts that

are disputed, Plaintiffs are not entitled to summary judgment on

Count I.   Plaintiffs’ Motion for Summary Judgment is DENIED as

to Count I.




                            Page 26 of 51
                  3:17-cv-03251-SEM-EIL # 75   Page 27 of 51




     While Plaintiffs are not entitled to summary judgment as to

Count I, they have presented sufficient evidence that a reasonable

jury could find them “qualified individuals.”       Defendants’ Motion

for Summary Judgment also argues that the material, undisputed

facts show the Plaintiffs cannot prove other elements of their Count

I claim.   The Court now turns to those elements.

     2. A Reasonable Jury Could Find in Favor of Plaintiffs as
to Failure to Accommodate Plaintiffs= Disabilities.

     Defendants make two arguments as to whether they failed to

accommodate Plaintiffs.     They argue that (1) no vacant positions

existed at the time of the request for accommodations or when

Plaintiffs were terminated, and (2) that Plaintiffs= accommodation

requests were unreasonable.

     Plaintiffs argue that Defendants failed to engage in the

interactive process to identify a reasonable accommodation to the

job application process, preventing such an accommodation from

being identified.

            a.   Whether a Vacancy Existed

     At this stage, Defendants’ argument about whether a vacancy

existed does not entitle Defendants to summary judgement.
                             Page 27 of 51
                  3:17-cv-03251-SEM-EIL # 75   Page 28 of 51




Whether or not a vacancy existed, and whether the existence of a

vacancy even matters, are both disputed issues.          There was a

hiring freeze at some point, but how long the freeze lasted is

unclear, and the need for additional employees was evident while

IDOT used additional temporary employees to get work done during

the hiring freeze.   The successful completion of the testing

requirement allowed candidates to be placed on an eligible list from

which agencies could select applicants to interview when openings

did arise.   And, Plaintiffs were seeking to continue doing the same

job functions they had been doing on a permanent basis rather

than seeking to have new or different dutiesCbut they were seeking

a different job title.   The material, disputed issues concerning the

existence of a vacancy must be decided at trial.

        b. Whether the Accommodation Requests Were
Unreasonable

      Defendants also argue that Plaintiffs= accommodation requests

were unreasonable.       Plaintiffs argue that the material undisputed

facts show that Defendants failed to accommodate their disabilities

to allow meaningful access to the job application process.



                              Page 28 of 51
                  3:17-cv-03251-SEM-EIL # 75   Page 29 of 51




        After learning of an accommodations request, the ADA

requires an employer to “engage with the employee in an >interactive

process= to determine the appropriate accommodation under the

circumstances.”     E.E.O.C. v. Sears, Roebuck & Co., 417 F.3d 789,

805 (7th Cir. 2005), quoting Gile v. United Airlines, Inc., 213 F.3d

365, 373 (7th Cir. 2000).

        The interactive process is a means for identifying a reasonable

accommodation, not an end in itself, so an employer cannot be

liable solely for refusing to take part in it. Sansone v. Brennan, 917

F.3d 975, 979B80 (7th Cir. 2019).      “But when a reasonable

accommodation was possible and the employer did not offer it, the

third element of a ‘failure to accommodate’ claim turns on the

‘interactive process’ requirement” and “responsibility will lie with

the party that caused the breakdown [in the interactive process].”

Id. at 980, citing Sears, Roebuck & Co., 417 F.3d at 805.

        In this case, Defendants did not offer any accommodations to

the job application process.    The Court finds that whether a

reasonable accommodation was possible is a disputed question of

fact.    Defendants= argument concerns only one possible

                             Page 29 of 51
                3:17-cv-03251-SEM-EIL # 75   Page 30 of 51




accommodation: a waiver of the testing and interview requirements

and placement into Office Assistant positions.      That is the request

that Plaintiffs made in letters to IDOT and CMS, and it is disputed

whether it would have been possible for Defendants to grant that

request.   IDOT did not object to a waiver of the testing and

interview requirements, but IDOT indicated that such a waiver

could only come from CMS.      CMS never discussed any alternative

accommodation.     CMS simply stopped responding to Lowy.

     Plaintiffs contacted CMS in late August 2014.           CMS

responded in October 2014, but only to say it was researching the

issue.   On December 10, 2014, Plaintiffs asked for a firm date by

which CMS would provide a response to Plaintiffs’ requests for

reasonable accommodations.      CMS responded that it needed

additional information, which Plaintiffs immediately provided.

Then, after December 19, 2014, neither CMS nor IDOT contacted

Plaintiffs or Lowy to seek additional information, to discuss the

request, or to grant or deny the requested accommodation.

     Defendants never meaningfully responded to Plaintiffs=

accommodations request.     Had Defendants done so, it may have

                           Page 30 of 51
                 3:17-cv-03251-SEM-EIL # 75   Page 31 of 51




been possible to identify an alternative, reasonable accommodation

to the testing and interview requirements.      Plaintiffs suggest

alternatives, including that the test could have been modified, CMS

could have administered a performance-based test focusing only on

relevant essential job functions, Defendants could have reviewed a

video demonstrating Plaintiffs= abilities, or Defendants could have

spoken with individuals familiar with Plaintiffs’ skills and work

histories.   Because Defendants did not respond, it is unknown

what reasonable accommodations, if any, could have been settled

upon to enable Plaintiffs to access the job application process.

     The Court finds that whether Defendants failed to

accommodate Plaintiffs’ disabilities is a question for trial, hinging

on disputed facts concerning whether Plaintiffs were “qualified

individuals” under the ADA and whether a reasonable

accommodation to the job application process was possible that

Defendants failed to offer.

     Plaintiffs have identified sufficient evidence from which a trier

of fact could find in their favor on every element of their failure to




                              Page 31 of 51
                 3:17-cv-03251-SEM-EIL # 75   Page 32 of 51




accommodate claim.       Thus, Defendants’ Motion for Summary

Judgment is DENIED as to Count I.

B. Defendants’ Motion for Summary Judgment on Count II Is
Denied.

     Defendants seek summary judgment in their favor on

Plaintiffs’ failure to hire claim.   Plaintiffs do not seek summary

judgment on this claim.

     Defendants’ arguments on this Count are identical to their

arguments on Count I. Defendants treat Plaintiffs’ Counts I-IV as

a single failure-to-accommodate claim.        The Court found

Defendants’ arguments unavailing when analyzing Count I.         They

are equally unsuccessful as to Count II.      Defendants’ Motion for

Summary Judgment is DENIED as to Count II.

C. Plaintiffs’ Motion for Summary Judgment Is Denied as to
Count III, and Defendants’ Motion for Summary Judgment on
Count III Is Granted in Part and Denied in Part.

     Plaintiffs and Defendants both seek summary judgment in

their favor on Plaintiffs’ Count III, which alleges discrimination in

violation of 42 U.S.C. ' 12112(a) through the definition in 42 U.S.C.

' 12112(b)(6).



                              Page 32 of 51
                  3:17-cv-03251-SEM-EIL # 75   Page 33 of 51




      The general rule of 42 U.S.C. ' 12112 provides, “No covered

entity shall discriminate against a qualified individual on the basis

of disability in regard to job application procedures, the hiring,

advancement, or discharge of employees, employee compensation,

job training, and other terms, conditions, and privileges of

employment.”      42 U.S.C. ' 12112(a).    One definition of the term

“discriminate against a qualified individual on the basis of

disability” is:

      using qualification standards, employment tests or other
      selection criteria that screen out or tend to screen out an
      individual with a disability or a class of individuals with
      disabilities unless the standard, test or other selection
      criteria, as used by the covered entity, is shown to be
      job-related for the position in question and is consistent
      with business necessity[.]

42 U.S.C. ' 12112(b)(6).

      Plaintiffs present this claim as a disparate impact claim, while

also noting that this part of the ADA is different from other anti-

discrimination statutes in that it also applies to criteria that screen

out “an individual.”    Defendants argue that the claim is actually a

failure to accommodate claim and, alternatively, that Plaintiffs have




                             Page 33 of 51
                 3:17-cv-03251-SEM-EIL # 75   Page 34 of 51




not established a prima facie case of disparate treatment or

disparate impact.

     There is sparse Seventh Circuit precedent concerning

disparate impact claims within the context of the ADA.        The issue

was discussed in Roberts v. City of Chicago, 817 F.3d 561, 566-67

(7th Cir. 2016). Roberts noted that the complaint did not mention

disparate impact, but the court analyzed the disparate impact issue

anyway because the substance of the plaintiffs’ allegations

resembled a disparate impact claim.      Roberts, 817 F.3d at 566.

     Roberts noted that “[d]isparate impact claims under the ADA

‘involve employment practices that are facially neutral in their

treatment of different groups but that in fact fall more harshly on

one group than another and cannot be justified by business

necessity.’” Id. at 566, quoting Raytheon Co. v. Hernandez, 540 U.S.

44, 52 (2003).   The court found that the plaintiffs failed to state a

disparate impact claim under the ADA, reasoning:

     The complaint alleges that the City discriminated against
     Hill and Roberts, not disabled applicants generally. And
     the complaint is devoid of any Afactual content ... tending
     to show that the City=s testing process, or some
     particular part of it, caused a relevant and statistically
     significant disparity between@ disabled and non-disabled
                            Page 34 of 51
                3:17-cv-03251-SEM-EIL # 75   Page 35 of 51




     applicants. Adams v. City of Indianapolis, 742 F.3d 720,
     733 (7th Cir. 2014), cert. denied, BBB U.S. BBBB, 135 S.Ct.
     286, 190 L.Ed.2d 140 (2014).

Roberts, 817 F.3d at 566.

     Adams v. City of Indianapolis, cited in Roberts, is a Title VII

case, not an ADA case.   However, the Seventh Circuit has long

imported analytical approaches from Title VII cases into ADA cases.

See Swan v. Board of Educ. of City of Chicago, 2013 WL 4401439, at

*12 n.5 (N.D. Ill. 2013). Swan used a Title VII disparate impact

framework when analyzing an ADA disparate impact claim,

explaining:

     The Seventh Circuit has not directly addressed the
     elements of a prima facie case of disparate impact
     discrimination under the ADA. In analyzing claims
     under the ADA, however, the Seventh Circuit “borrow[s]
     from [its] approach to the respective analog under Title
     VII.” Miranda v. Wis. Power & Light Co., 91 F.3d 1011,
     1017 (7th Cir. 1996). Thus, the Court applies the Title VII
     disparate impact analysis here. This is consistent with
     the analysis other circuits have developed in cases that
     have directly addressed the elements of a prima facie
     case of disparate impact discrimination under the ADA.

2013 WL 4401439, at *12 n.5.

     Swan found, in an ADA context:

     To establish a disparate impact claim, a plaintiff must (1)
     isolate and identify specific practices that are allegedly
     responsible for any observed statistical disparities; and


                            Page 35 of 51
                3:17-cv-03251-SEM-EIL # 75   Page 36 of 51




     (2) establish causation by “offer[ing] statistical evidence of
     a kind and degree sufficient to show that the practice in
     question has caused the [alleged harm] because of their
     membership in a protected group.” See Puffer v. Allstate
     Ins. Co., 675 F.3d 709, 717 (7th Cir. 2012).

2013 WL 4401439, at *12.

     Few cases mention Roberts= disparate impact discussion.          A

district court in this circuit that did so is Marx v. Richland County,

WI, 2018 WL 3520509, at *6-7 (W.D. Wis. July 20, 2018).        In Marx,

the court applied Roberts at the summary judgment stage, where a

plaintiff alleged, as a disparate impact ADA claim, that a

requirement discriminated against veterans with debilitating PTSD.

Marx, 2018 WL 3520509, at *7.      Marx stated, “To state a claim for

discrimination under a disparate impact theory, however, plaintiff

had to offer some objective evidence showing that the in-person

meeting policy caused a ‘relevant and statistically significant

disparity’ between veterans with PTSD and non-disabled veterans.”

Id., citing Roberts, 817 F.3d at 566.   The court concluded that the

plaintiff could not succeed on a disparate impact theory where he

had neither offered proof nor alluded to any other instances in

which veterans other than himself were affected by the policy at

issue.   Id.


                            Page 36 of 51
                 3:17-cv-03251-SEM-EIL # 75    Page 37 of 51




     Patton v. Shulkin, 2018 WL 1321589, at *12 (W.D. Va. March

14, 2018), a case briefly mentioned in Defendants’ Response and

Plaintiff=s Reply, cites Roberts in discussing how various courts

have analyzed disparate impact claims under the ADA (and, by

extension, the Rehabilitation Act, which “incorporates the

standards set forth in Title I of the ADA”).     In Patton, the defendant

moved for summary judgment on a disparate impact claim, arguing

that it was “not supported by statistical evidence sufficient to show

that the alleged practice operated to discriminate against disabled

employees[.]”   Id.

     Patton examined how courts in other circuits had handled

“whether a plaintiff must present statistical evidence to establish a

prima facie case of disparate-impact discrimination under the ADA

or the Rehabilitation Act,” noting that “a number of courts have

held that such evidence is typically required.”       Id. at *13.   It

described Roberts as “holding that the complaint failed to state a

claim of disparate-impact discrimination under the ADA since it

was ‘devoid of any factual content ... tending to show that the City=s

testing process ... caused a relevant and statistically significant

disparity between disabled and non-disabled applicants,’” a view


                            Page 37 of 51
                 3:17-cv-03251-SEM-EIL # 75   Page 38 of 51




consistent with the views of three other circuits.      Id., quoting

Roberts, 817 F.3d at 566.

       Patton continued:

       On the other hand, based on the plain language of 42
       U.S.C. ' 12112(b)(6), which prohibits “employment tests
       or other selection criteria that screen out or tend to
       screen out an individual with a disability or a class of
       individuals with disabilities,” some courts have held that
       statistical evidence is not required to establish a prima
       facie case under the “screen out disparate impact
       theory.” Williams v. ABM Parking Servs., No.
       1:16-cv-1259, 2017 WL 4999562, at *6, 2017 U.S. Dist
       LEXIS 182148, at *18 (E.D. Va. Oct. 31, 2017).

Patton described Williams as joining the Fifth and Ninth Circuits in

recognizing “that an individual advancing an ADA disparate impact

claim need not present statistical evidence if he or she can show

that a job qualification screens out the plaintiff on the basis of his

or her disability.” Id.

       The Patton court ultimately concluded that “the analysis of a

disparate-impact claim under the disability statutes is somewhat

more nuanced” than simply relying on Title VII decisions.        Id. at

*14.   The court found that the plaintiff needed to show that the

challenged employment practice had “a significant discriminatory

effect on disabled individuals as a group,” which he was unable to



                            Page 38 of 51
                   3:17-cv-03251-SEM-EIL # 75   Page 39 of 51




do.   Id. (“Patton has not offered any evidence, statistical or

otherwise, demonstrating that the alleged practice of terminating

employees based on their use of accrued leave had a disparate

impact on disabled employees as a group.”).          Evidence concerning

two people in addition to the plaintiff did not sufficiently support

the conclusion that the practice in question had a significant

discriminatory effect.    Id.   The court further noted that even if it

were to recognize an exception for claims based on the “screen out

disparate impact theory,” that exception would not apply because

the plaintiff did not make a claim under the relevant statutory

provision.   Id.

      The Court now turns to Plaintiffs’ Count III.        In denying

Defendants’ Motion to Dismiss Count III, the Court stated:

      Although Roberts is binding on this Court, the Court will
      allow Count III to proceed with leave for Defendants to
      raise the issue again after discovery. First, ' 12112(b)(6)
      specifically defines discrimination to include
      qualifications standards that screen out an individual
      with a disability, not just a class of individuals with a
      disability. Second, Plaintiffs have alleged sufficient facts
      to permit them to proceed to discovery to obtain evidence
      that Defendants= testing process caused a relevant and
      statistically significant disparity between disabled and
      non-disabled applicants. Therefore, the Court will not
      dismiss Count III at this time.



                                Page 39 of 51
                  3:17-cv-03251-SEM-EIL # 75   Page 40 of 51




See Opinion, d/e 21, p. 24.

     Now at the summary judgment stage, Roberts remains binding

on the Court, and Plaintiffs did not obtain evidence in discovery

that Defendants’ testing process caused a relevant and statistically

significant disparity between disabled and non-disabled applicants.

The Court concludes that, based on Roberts, Plaintiffs’ disparate

impact ADA claim does not survive summary judgment when

analyzed through the disparate impact analysis imported from the

Title VII context.

       However, the Court agrees with Plaintiffs that ' 12112(b)(6)’s

language does permit claims of discrimination against individuals.

The strands of case law discussing the need for statistical evidence

do not actually conflict with cases noting that ' 12112(b)(6)’s

language permits claims screening out “an individual” with a

disability.   Looking again at the statutory language, an employer

can “discriminate against a qualified individual on the basis of

disability” by:

     using qualification standards, employment tests or other
     selection criteria that screen out or tend to screen out an
     individual with a disability or a class of individuals with
     disabilities unless the standard, test or other selection
     criteria, as used by the covered entity, is shown to be


                             Page 40 of 51
                  3:17-cv-03251-SEM-EIL # 75   Page 41 of 51




      job-related for the position in question and is consistent
      with business necessity[.]

42 U.S.C. ' 12112(b)(6) (emphasis added).         The critical language is

“an individual with a disability or a class of individuals with

disabilities.”   That language allows for a disparate impact type of

claim when “a class of individuals with disabilities” is involved.

When “an individual with a disability” is involved, the claim is more

similar to a disparate treatment claim, relying on a showing that the

plaintiff was a qualified individual screened out by the employer=s

selection criteria.   Plaintiffs argued both types of ' 12112(b)(6)

claims.

      The Court finds that a trial is warranted on Count III’s

' 12112(b)(6) claim as a disparate treatment type of claim.

Plaintiffs have shown that the testing and interview requirements

are “qualification standards, employment tests or other selection

criteria” that screen them out as individuals.       However, as

discussed above, contested issues of material fact remain as to

whether Plaintiffs are “qualified individuals.”      If a trier of fact were

to find that Plaintiffs were qualified individuals, then the testing

and interview requirements that screened them out would



                             Page 41 of 51
                  3:17-cv-03251-SEM-EIL # 75    Page 42 of 51




constitute discrimination pursuant to 42 U.S.C. ' 12112(b)(6).2

Neither party is therefore entitled to summary judgment on Count

III.

       Plaintiffs argue that statistical evidence is not required to

prove a disparate impact claim in this case, arguing that

“Defendants have [ ] admitted both that their job application

process screened out Plaintiffs and that it screens out people with

significant disabilities.”   The Court agrees that statistical evidence

is not required because Plaintiffs can show a ' 12112(b)(6) violation

even if the selection criteria only impacted them as individuals with

disabilities.   However, Plaintiffs must show they were qualified

individuals, following the above analysis.        While Defendants admit

that Plaintiffs were screened out, Defendants do not admit that any

discrimination occurred.       Defendants insist that Nick and Chad

were not “qualified individuals,” and Defendants have not admitted

that the testing and interview requirements are discriminatory

against any class of individuals.      While Plaintiffs argue that a



2 The Court found in a prior Order (d/e 74) that Defendants forfeited the
affirmative defenses of undue hardship and business necessity.

                               Page 42 of 51
                   3:17-cv-03251-SEM-EIL # 75   Page 43 of 51




group of disabled individuals is at issue, they have identified no

other affected individuals.     The group allegedly discriminated

against “others with similar limitations” is defined in reference to

Plaintiffs’ individual abilities.   The Court finds a disputed material

issue of fact remains as to whether the Defendants discriminated

against Plaintiffs in violation of ' 12112(b)(6) as it applies to “an

individual with a disability.”

     Plaintiffs= Motion for Summary Judgment is denied as to

Count III.   Defendants= Motion for Summary Judgment is granted

in part and denied in part as to Count III.       The Motion is granted to

the extent that Plaintiffs cannot pursue a disparate impact type of

theory at trial.   The Motion is denied to the extent that '

12112(b)(6) allows a disparate treatment type of claim.

D. Defendants’ Motion for Summary Judgment as to Count IV
Is Denied.

     Defendants seek summary judgment in their favor on

Plaintiffs’ Count IV.    Plaintiffs do not seek summary judgment in

their favor on this claim.

     Another way to “discriminate against a qualified individual on

the basis of disability,” as prohibited by the ADA, is by:



                              Page 43 of 51
                 3:17-cv-03251-SEM-EIL # 75   Page 44 of 51




     participating in a contractual or other arrangement or
     relationship that has the effect of subjecting a covered
     entity=s qualified applicant or employee with a disability
     to the discrimination prohibited by this subchapter (such
     relationship includes a relationship with an employment
     or referral agency, labor union, an organization providing
     fringe benefits to an employee of the covered entity, or an
     organization providing training and apprenticeship
     programs)[.]

42 U.S.C. ' 12112(b)(2).

     Defendants’ arguments on this count are the same as their

arguments on Counts I, II, and III.    The Court above found those

arguments unavailing.      Defendants’ Motion for Summary

Judgment is DENIED as to Count IV.

E. Plaintiffs’ Claim for Retaliation Proceeds, and Defendants’
Motion for Summary Judgment as to Count V Is Denied.

     Count V, against IDOT only, alleges retaliation in violation of

Title V of the ADA.   Defendant IDOT seeks summary judgment on

this claim.   Plaintiffs do not seek summary judgment on this claim.

     The standard for a retaliation claim “is simply whether the

evidence would permit a reasonable factfinder to conclude that the

plaintiff=s race, ethnicity, sex, religion, or other proscribed factor

caused the discharge or other adverse employment action.” Sanford

v. Thor Industries, Inc., 286 F. Supp. 3d 938, 947-48 (N.D. Ind.



                             Page 44 of 51
                  3:17-cv-03251-SEM-EIL # 75   Page 45 of 51




2018), quoting Ortiz v. Werner Enter., 834 F.3d 760, 765 (7th Cir.

2016).    The ADA states, “No person shall discriminate against any

individual because such individual has opposed any act or practice

made unlawful by this chapter or because such individual made a

charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or hearing under this chapter.”     42

U.S.C. ' 12203.

     Here, Plaintiffs claim they were retaliated against for engaging

in protected activity when IDOT ended the SPWD program,

terminating their jobs, because Plaintiffs filed charges with the

EEOC.     The parties do not dispute that Plaintiffs engaged in

protected activity when they filed charges of employment

discrimination with the EEOC.       The issue, then, is whether the

evidence would permit a reasonable factfinder to conclude that

Plaintiffs’ making EEOC complaints caused an adverse employment

action.   Defendant IDOT argues that Plaintiffs cannot demonstrate

causation for their retaliation claim and that Plaintiffs did not suffer

an adverse employment action.       In Alderson v. Ferrellgas, Inc., 127

F. Supp. 3d 937, 953 (N.D. Ind. 2015), the court discussed the

standards that apply to an ADA retaliation claim:


                             Page 45 of 51
                3:17-cv-03251-SEM-EIL # 75   Page 46 of 51




     The Plaintiff asserts that the circumstantial evidence
     raises an inference that her employer took action to
     terminate her employment in retaliation for requesting an
     accommodation. Under this approach, “the plaintiff must
     connect the circumstantial evidence to the employment
     action such that a reasonable juror could infer the
     employer acted for discriminatory reasons.” Fleishman v.
     Cont’l Cas. Co., 698 F. 3d 598, 603 (7th Cir. 2012). Such
     circumstantial evidence may include “(1) suspicious
     timing; (2) ambiguous statements or behavior towards
     other employees in the protected group; (3) evidence,
     statistical or otherwise, that similarly situated employees
     outside of the protected group systematically receive
     better treatment; and (4) evidence that the employer
     offered a pretextual reason for an adverse employment
     action.” Teruggi v. CIT Grp./Capital Fin., Inc., 709 F.3d
     654, 659-60 (7th Cir. 2013) (quoting Dickerson, 657 F. 3d
     at 601). “The ultimate question the parties and the court
     always must answer is whether it is more likely than not
     that the plaintiff was subjected to the adverse
     employment action because of his protected status or
     activity. To answer that question, the individual ‘bits and
     pieces’ presented by the plaintiff must be put into context
     and considered as a whole.” Hobgood v. Ill. Gaming Bd.,
     731 F.3d 635, 644 (7th Cir. 2013).

Alderson v. Ferrellgas, Inc., 127 F. Supp. 3d 937, 953 (N.D. Ind.

2015).

     Defendant IDOT claims that the ending of the SPWD program

had nothing to do with Plaintiffs’ EEOC complaint.           IDOT argues

that it ended the program because its ADA coordinator retired and

could not be replaced, costs were ballooning, the program

potentially did not comply with the CBA, and the program


                           Page 46 of 51
                   3:17-cv-03251-SEM-EIL # 75    Page 47 of 51




potentially did not comply with best-qualified hiring principles.

Plaintiffs argue that a factfinder could reasonably conclude that

their EEOC complaints caused the SPWD program to end, despite

IDOT’s now-stated reasons for ending it.          Plaintiffs argue that there

is sufficient evidence of suspicious timing and pretext.

        Plaintiffs presented evidence of suspicious timing.      Plaintiffs

filed charges of discrimination with the EEOC on June 15, 2015.

On July 8, 2015, IDOT’s Chief Counsel’s office employees emailed

about those EEOC charges in the same email chain in which they

discussed ending the SPWD program.              On July 16, 2015, IDOT

discussed ending the program with the School District.           The fact

that the official letter ending the program was not sent until

September 2015 does not show that the decision to end the

program had not been in the works earlier, and there is evidence

that the letter officially ending the program was set in motion in

July.    And, IDOT did not tell Plaintiffs about the decision until

December 2015, the month the program ended.

        Plaintiffs also presented evidence of pretext.      In an email

dated December 18, 2015, Harmening wrote that he thought that

IDOT terminated the SPWD program “for a number of reasons,” one


                              Page 47 of 51
                 3:17-cv-03251-SEM-EIL # 75   Page 48 of 51




of which was “threatened lawsuits and EEO complaints over ADA.”

He added, “Publicly I would say that: a review of the program upon

Dave=s retirement concluded that IDOT was not properly equipped

and did not have the properly experienced and trained staff to

administer the program.”     The fact that some reasons were given

privately with a separate reason to state publicly is evidence of

pretext.   Then, in 2017, there was no “official reason” why the

program ended.     Plaintiffs present some evidence undermining

Defendants’ now-stated reasons for ending the program.        Before

the ADA coordinator retired, IDOT and the School District were

working on contracting out the Program Manager role through the

School District. CMS Director of Governmental Affairs, Wendy

Butler, wrote in a December 2015 email that the program was “not

being ended due to budget issues.”      In the nine years the SPWD

program existed, AFSCME did not file any grievances about it or

express a desire to see it eliminated, and the program was updated

to include some selection processes.

     Defendant IDOT also argues that Plaintiffs cannot prove their

retaliation claim because Plaintiffs held temporary six-month

positions in an affirmative action program with no expectation of


                            Page 48 of 51
                 3:17-cv-03251-SEM-EIL # 75   Page 49 of 51




continued employment or promotion.         The Court disagrees.

Plaintiffs’ terms were continually renewed for years, and the limits

on the length of possible employment were eliminated in 2014.

The ending of the SPWD program ended their years of employment

with IDOT.    A factfinder could find that ending the program was an

adverse employment action.

     The question, then, is simply whether the evidence would

permit a reasonable factfinder to conclude that Plaintiffs’ filing

EEOC charges caused IDOT to terminate the SPWD program.

Construing the evidence in the light most favorable to Plaintiffs and

drawing all reasonable inferences in their favor, Anderson, 477 U.S.

at 255, the Court finds the evidence sufficient to enable the jury to

find for Plaintiffs on their retaliation claim.

     IDOT suggests that it should not be punished for going out of

its way to hire disabled individuals into affirmative action

temporary job-training positions.     However, the existence of a

program intended to assist disabled individuals does not insulate

IDOT from liability if IDOT otherwise fails to comply with laws

prohibiting discrimination.    If IDOT ended the program for an

impermissible reason to retaliate against Plaintiffs for filing


                             Page 49 of 51
                 3:17-cv-03251-SEM-EIL # 75   Page 50 of 51




complaints of discrimination with the EEOC, IDOT violated the

ADA, regardless of what laudable activity IDOT may have otherwise

engaged in. Defendants= Motion is DENIED as to Count V.

                           IV. CONCLUSION

IT IS THEREFORE ORDERED THAT:

     (1)   Plaintiffs’ Motion for Partial Summary Judgment (d/e 48)

is DENIED.

     (2)   Defendants’ Motion for Summary Judgment (d/e 54) is

GRANTED in part and DENIED in part.           Defendants’ Motion is

DENIED as to Counts I, II, IV, and V.     Defendants’ Motion is

GRANTED in part and DENIED in part as to Count III.           Defendants’

Motion is granted as to Count III to the extent that Plaintiffs cannot

pursue a disparate impact type of theory at trial.      Defendants’

Motion is denied as to Count III to the extent that ' 12112(b)(6)

allows a disparate treatment type of claim.

     (3)   The Final Pretrial Conference currently set for February

22, 2021 at 10:30 a.m. before United States Judge Colin S. Bruce is

CONTINUED to April 26, 2021 at 10:00 a.m. in Courtroom I in

Springfield, Illinois before United States District Judge Sue E.

                            Page 50 of 51
                3:17-cv-03251-SEM-EIL # 75   Page 51 of 51




Myerscough.   The Jury Trial currently set for April 5, 2021 at 9:00

a.m. before United States Judge Colin S. Bruce is CONTINUED to

May 18, 2021 at 9:00 a.m. in Courtroom I in Springfield, Illinois

before United States District Judge Sue E. Myerscough.

ENTERED: December 11, 2020

FOR THE COURT:
                            s/ Sue E. Myerscough___
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                           Page 51 of 51
